 Case 1:98-cr-00042-DBH Document 44 Filed 11/17/20 Page 1 of 6                     PageID #: 65



                          UNITED STATES DISTRICT COURT

                                    DISTRICT OF MAINE


 UNITED STATES OF AMERICA,                      )
                                                )
                                                )
 V.                                             )        CRIM. NOS. 1:95-CR-25-DBH
                                                )          AND 1:98-CR-42-DBH-02
 KENNETH LEON MEADER,                           )
                                                )
                            DEFENDANT           )


                          DECISION AND ORDER ON MOTION
                           FOR COMPASSIONATE RELEASE


       Kenneth Meader has moved to reduce his federal imprisonment to time

served under 18 U.S.C. § 3582(c)(1)(A)(i).1 Am. Mot. for Compassionate Release,

No. 1:95-cr-25 (ECF No. 117). As amended by the First Step Act, this so-called

compassionate release provision allows a judge, without a BOP motion, to reduce

a sentence where “extraordinary and compelling reasons warrant such a

reduction.”2 I have previously ruled that the Sentencing Commission’s Guideline

policy statement on this provision, 1B1.13 cmt. n.1(A), which the Commission

has not changed to reflect the First Step Act,3 “provides helpful guidance” but “is

not ultimately conclusive given the statutory change.” United States v. Fox, No.

2:14-cr-03-DBH, 2019 WL 3046086, at *3 (D. Me. July 11, 2019), aff’d, No. 19-

1785 (1st Cir. July 23, 2020) (“the district court did consider other relevant

circumstances not specifically enumerated in the guidelines”).                      The Second


1 I earlier granted his motion to appoint counsel. (ECF No. 111). Meader does not qualify under

subsection (ii) because, although he is over 70 years old, he has not yet served 30 years in prison.
2 Meader has met the requirement that 30 days pass after the Warden receives his request. 18

U.S.C. § 3582(c)(1)(A).
3 Currently, the Commission lacks a quorum to amend the Guidelines.
Case 1:98-cr-00042-DBH Document 44 Filed 11/17/20 Page 2 of 6        PageID #: 66



Circuit has gone further and ruled that the Guideline policy statement applies

only to motions brought by the Director of the Bureau of Prisons, not to motions

for relief brought by defendants, and that nothing limits judges’ discretion in

considering “the full slate of extraordinary and compelling reasons that an

imprisoned person might bring before them in motions for compassionate

release,” except that rehabilitation alone is not to be considered an extraordinary

and compelling reason. United States v. Brooker, 976 F.3d 228, 237-38 (2d Cir.

2020).

      I proceed therefore to assess whether Meader has presented “extraordinary

and compelling reasons” for his release.       In addition to his lawyer’s legal

arguments and summary of the medical records, I have received letters from

Meader’s sister, brother, adult son and daughter, and a fellow inmate, as well as

records of programs Meader has undertaken in prison, all supportive of his

release; also, the government’s summary of the views of the victim of his crime,

opposed to his release.

      In 1996, I sentenced Meader to 35 years in prison for being a felon in

possession of a firearm, distributing cocaine, and using a firearm in connection

with a drug trafficking crime. Judgment (ECF No. 79). In 2000, the late Judge

Brody sentenced him to 56 more months (consecutive) for conspiracy to escape

from the county jail while awaiting transfer to a BOP facility. Am. Judgment,

No. 1:98-cr-42-DBH-2 (ECF No. 37). Meader’s projected release date for the

combined sentences is February 3, 2029. Am. Mot. at 2 (ECF No. 117); Gov’t’s

Resp. at 9 (ECF No. 118). Meader is 71. He has “had three different types of



                                                                                 2
    Case 1:98-cr-00042-DBH Document 44 Filed 11/17/20 Page 3 of 6              PageID #: 67



cancer4 since 2008.        He currently has skin cancer.           [He] has liver disease,

hepatitis C, suffers from intestinal bleeding, an enlarged spleen, aggressive

periodontitis, glaucoma, and requires the use of a hearing aid. Meader was the

recent victim of an assault by two other inmates in which he suffered fractures

to his face and bruising on his ribs.” Am. Mot. at 1 (citation omitted). The BOP

classifies him as requiring Care Level 3, the most serious short of being in a

medical facility. Id. (citing BOP, Care Level Classification for Medical and Mental

Health Conditions or Disabilities (May 2019)). He also is restricted to a lower

bunk. Id. Meader is imprisoned at FCI Butner Medium II in the Butner Federal

Correctional Complex. The BOP reports that FCI Butner Medium II currently

has 0 inmates and staff positive for COVID-19, and 12 inmates and 2 staff who

have recovered.      See BOP, COVID-19 Cases, Federal Bureau of Prisons (last

updated Nov. 16, 2020), https://www.bop.gov/coronavirus/.

        If the seriousness of Meader’s medical conditions and his susceptibility to

infection were the end of the matter, they—combined with the pandemic’s

spread—would satisfy the standard of “extraordinary and compelling reasons”

both as defined by the Guideline policy statement, 1B1.13 cmt. n.1(A)-(B), and

the broader standards permitted by Fox and Brooker. Meader has recently had

skin cancer, and the CDC advises that cancer puts people “at increased risk” of

suffering severe illness from the coronavirus.5 Meader also has cirrhosis in the


4 Meader was diagnosed with liver cancer in 2008, prostate cancer less than a year later, and
then skin cancer more recently in 2018. Am. Mot. at 11-12.
5 The government argues that Meader no longer suffers from skin cancer. Gov’t’s Resp. at 12-

13. It provides clinical notes from a March 2020 appointment, which indicate that the cancer
on his left arm had been “Excised” with “no recurrence.” (ECF No. 118-1). At the same
appointment, however, Meader was prescribed two creams for his left arm and scalp, see id., and


                                                                                             3
 Case 1:98-cr-00042-DBH Document 44 Filed 11/17/20 Page 4 of 6                    PageID #: 68



part of his liver that remains after his liver cancer surgery, a condition for which

he “might be at an increased risk” of suffering severe illness. People with Certain

Medical Conditions, CDC, https://www.cdc.gov/coronavirus/2019-ncov/need-

extra-precautions/people-with-medical-conditions.html (last updated Nov. 2,

2020).6

       But that is not the end of the analysis in determining whether a motion

for compassionate release should be granted. According to the statute, I must

also consider “the factors set forth in section 3553(a) to the extent that they are

applicable.” 18 U.S.C. § 3582(c)(1)(A). The following factors from the statute are

pertinent here: “the nature and circumstances of the offense and the history and

characteristics of the defendant,” and “the need for the sentence imposed . . . to

reflect the seriousness of the offense, to promote respect for the law, and to

provide just punishment for the offense; . . . to afford adequate deterrence to

criminal conduct; . . . [and] to protect the public from further crimes of the

defendant.” 18 U.S.C. § 3553(a). I deal with the last first.

    Protecting the public from further crimes of the defendant.

       When I sentenced Meader in 1996, he was an extreme danger to the public,

certainly in the top handful of the multitude of defendants I have sentenced over

the past 30 years. I said at sentencing:

               Mr. Meader, the crimes of which you have been convicted
               were vicious, premeditated, heinous. They’re unspeakable,

he claims to have “various spots on his head that [are] likely skin cancer and require a follow up
biopsy. He is given a medication (ointment),” Am. Mot. at 12. The CDC indicates that “[h]aving
cancer currently increases your risk of severe illness from COVID-19” but that “[a]t this time, it
is not known whether having a history of cancer increases your risk.” People with Certain
Medical     Conditions,     CDC,     https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
precautions/people-with-medical-conditions.html (last updated Nov. 2, 2020).
6 According to his Amended Motion, he also suffers from a blood disorder, an enlarged spleen

and internal bleeding. Am. Mot. at 1.

                                                                                                4
    Case 1:98-cr-00042-DBH Document 44 Filed 11/17/20 Page 5 of 6                 PageID #: 69



               there aren’t adequate adjectives in the language to describe
               them. You’ve demonstrated yourself to be a vicious predator,
               and they cry out for the harshest sentence that is available
               to a court in order to protect society, in order to make clear
               that    society    absolutely    will    not    tolerate   [or]
               countenance . . . such conduct.

               If there is anything left to your life, that is a matter between
               you and God in terms of what remains because the rest of
               your useful life is going to be spent in federal prison.

Sentencing Tr. at 114 (ECF No. 79).

         Meader says that now he is old, decrepit, remorseful, has rekindled his

religious faith, and points to his charitable donations to a Women’s Shelter.

Perhaps he has changed; redemption should never be considered impossible.

Nevertheless, I simply cannot determine with confidence one way or the other

whether now, 24 years after I sentenced him, Meader remains a danger to the

public.7 I turn instead to the other factors.

      The nature and circumstances of the offense.

         The heart of the offense for which I sentenced Meader was heinous and

violent and involved sexual abuse. At sentencing, I said that “I do find that

criminal sexual abuse occurred.” I added that it was “indisputable” that the

victim

               was kidnapped at gunpoint, taken in a high speed drive with
               a gun to a house that had been prepared for a standoff in
               terms of window treatment, proceeding to drive nails in the
               door, the preparations that the defendant had made for
               sexual activity, the taking of [the victim] at gunpoint to the
               car to get the materials, the ensuing police standoff . . . .



7 Sentencing Guideline § 1B1.13(2) says that in order to grant a motion for reduction in sentence,
the court must find that the defendant is not a danger to the public. But, as I have said, after
the First Step Act, this policy statement is not determinative on a motion for release. See United
States v. Fox, No. 2:14-cr-03-DBH, 2019 WL 3046086, at *3 (D. Me. July 11, 2019), aff’d, No.
19-1785 (1st Cir. July 23, 2020). In denying Meader’s motion, I do not rely on the burden of
persuasion in the policy statement.

                                                                                                5
Case 1:98-cr-00042-DBH Document 44 Filed 11/17/20 Page 6 of 6         PageID #: 70



Sentencing Tr. at 80-81. But that was not enough. Following that sentence,

Meader attempted to escape from custody and received 56 more months from

another judge.

   The history and characteristics of the defendant.

      Meader’s offense was premeditated and involved violent sexual abuse. He

had a previous conviction for statutory rape and unlawful sexual contact with a

13-year-old when he was 36. Sentencing Tr. at 82, 84-85.

   The need to reflect the seriousness of the offense, promote respect for the
   law, provide just punishment and afford adequate deterrence.

      Given what I have recounted, reducing Meader’s sentences now, even

though he is old and sick, would diminish each of these punishment values—

that the penalty “reflect the seriousness of the offense, . . . promote respect for

the law, . . . provide just punishment . . . [, and] afford adequate deterrence.” 18

U.S.C. § 3553(a)(2).

      For all those reasons, I DENY the motion for compassionate release.

      SO ORDERED.

      DATED THIS 17TH DAY OF NOVEMBER, 2020

                                             /S/D. BROCK HORNBY
                                             D. BROCK HORNBY
                                             UNITED STATES DISTRICT JUDGE




                                                                                  6
